Citation Nr: 1225110	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  11-11 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Buchs, Law Clerk






INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial rating in excess of 30 percent for his service-connected psychiatric disability.  

The Veteran was afforded a VA examination in December 2010.  Upon examination his affect was euthymic and restricted; his mood was "fine."  
The examiner found the Veteran met all criteria for PTSD.  He was assigned a global assessment of functioning (GAF) score of 55.  The examiner noted the Veteran's psychiatric symptoms required continuous medications.  

VA outpatient treatment records in March 2011, however, reveal that the Veteran stopped taking his psychiatric medications for a few weeks, which resulted in a worsening of the Veteran's condition.  Although the Veteran was polite and cooperative, his mood and affect were anxious.  The treatment report indicated the Veteran's "symptoms (had) returned off meds."  He was assigned a GAF score of 49.  One week after being placed back on medications for his psychiatric disability, the physician noted no subjective improvement, but some objective improvement.  The physician also indicated it would take some time for the medication to get back to a therapeutic dose.  

Because there is evidence that suggests the Veteran's symptoms have worsened since his most recent VA examination, the Board finds the Veteran is entitled to a new VA examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records regarding the Veteran's service-connected psychiatric disability.  

2.  Schedule the Veteran for a VA examination to determine the manifestations and severity of his psychiatric disability.  The claims folder should be made available to the examiner.  All pertinent signs and symptoms necessary for rating the disability should be reported.

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, readjudicate the Veteran's pending claim in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



